 Case 21-11226       Doc 2   Filed 08/26/21 Entered 08/26/21 20:02:09    Desc Main
                               Document     Page 1 of 10



                   IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE DISTRICT OF MASSACHUSETTS
                              (EASTERN DIVISION)

In re:
                                                     Chapter 11
NESV Ice, LLC                                        Case No. 21-11226

         Debtor.
In re:
                                                     Chapter 11
NESV Swim, LLC                                       Case No. 21-11231

         Debtor.
In re:
                                                     Chapter 11
NESV Tennis, LLC                                     Case No. 21-11232

         Debtor.
In re:
                                                     Chapter 11
NESV Land East, LLC                                  Case No. 21-11230

         Debtor.
In re:
                                                     Chapter 11
NESV Field, LLC                                      Case No. 21-11227

         Debtor.
In re:
                                                     Chapter 11
NESV Hotel, LLC                                      Case No. 21-11228

         Debtor.
In re:
                                                     Chapter 11
NESV Land, LLC                                       Case No. 21-11229

         Debtor.

           MOTION BY DEBTORS AND DEBTORS-IN-POSSESSION FOR
           ENTRY OF ORDER DIRECTING JOINT ADMINISTRATION OF
                           CHAPTER 11 CASES
           (Request for Automatic Allowance Pursuant to MLBR 1015-1(c))
     Case 21-11226    Doc 2    Filed 08/26/21 Entered 08/26/21 20:02:09           Desc Main
                                 Document     Page 2 of 10



          The above-captioned debtors and debtors-in-possession (the “Debtors”) 1

    hereby move this Court for the entry of an order pursuant to Rule 1015(b) of the

    Federal Rules of Bankruptcy Procedure (“FRBP”) and Rule 1015-l(a) and (c) of the

    Massachusetts Local Bankruptcy Rules (“MLBR”) directing the joint

    administration of their Chapter 11 cases for procedural purposes only. The

    Debtors are affiliates within the meaning of 11 U.S.C. §101(2) and share similar

    and limited bodies of creditors. Approval of this motion will dispense with

    otherwise unnecessary and potentially duplicative filings and will ease the

    administrative burden on the Court and all parties in interest. The Debtors

    request that this Court designate the case captioned as In re NESV Ice, LLC

    (Case No. 21-11226) as the lead case in these bankruptcy proceedings, and use the

    caption set forth in paragraph 19 hereof.


          In further support of this motion, the Debtors state as follows:


                                      BACKGROUND


          1.     On August 26, 2021 (the "Petition Date"), the Debtors filed

    voluntary petitions under Chapter 11 of Title 11 of the United States Code, 11

    U.S.C. § 101, et seq. ("Bankruptcy Code") with this Court.

          2.     The Debtors continue to operate as debtors-in-possession pursuant

    to Sections 1107 and 1108 of the Bankruptcy Code. No trustee or committee has


1
 The Debtors, along with the last four digits of each debtor’s tax identification number, are as
follows: NESV Ice, LLC (1262), NESV Swim, LLC (5919), NESV Tennis, LLC (6937), NESV Land
East, LLC (4138), NESV Field, LLC (5539), NESV Hotel, LLC (9151), and NESV Land, LLC (2353),

                                                2
 Case 21-11226     Doc 2     Filed 08/26/21 Entered 08/26/21 20:02:09    Desc Main
                               Document     Page 3 of 10



been appointed in these cases.

       A.     The Project.

       3.     New England Sports Village (the “Village”) is a planned athletic,

entertainment, and hospitality complex located on a 138.3-acre site in Attleboro,

Massachusetts. The project has three phases. Phase one, which saw the

construction of a premier ice rink facility, is complete. Phase two provides for the

construction of a field house and a 150-room hotel geared toward visitors and

corporate events. The planned field house provides for indoor and outdoor fields,

and cater to traditional sports such as soccer, lacrosse, field hockey, baseball, and

gymnastics, and will offer other recreational and food and beverage amenities.

Phase three contemplates the construction of a tennis, aquatics, and wellness

center. The Village also has plans for an outdoor adventure course with ropes and

zip-lining.

      B.      The Debtors

      4.       Each of the Debtors is a Delaware limited liability company that

owns a parcel of real property in Attleboro, Massachusetts. Non-debtor Ajax 5Cap

NESV, LLC (“Ajax 5Cap”) owns one hundred percent of the membership interests

of each Debtor. Stuart Silberberg is the sole manager of each Debtor.

      5.       NESV Ice, LLC (“Ice”) has twenty-six (26) employees and owns and

operates its business from a 12.4-acre parcel of real property located at 1395

Commerce Way, Attleboro, Massachusetts, which is improved by a skating rink



                                          3
 Case 21-11226     Doc 2   Filed 08/26/21 Entered 08/26/21 20:02:09      Desc Main
                             Document     Page 4 of 10



doing business as New England Sports Village (the “Rink”). Ice grants various

third parties non-exclusive licenses to use and enjoy the Rink, primarily for ice

hockey games, practices and figure skating, in exchange for fees. Ice generates

additional revenue through other activities, team use and events planned by rink

management, including teams sponsored and owned by the Rink.

     6.       The construction of Ice’s Rink was the first phase of the Debtors’

three phase development of a planned athletic, entertainment, and hospitality

complex in Attleboro, Massachusetts. Ice is the only Debtor with active operations.

     7.       NESV Swim, LLC (“Swim”) is a Delaware limited liability company.

Swim owns a 6.8-acre parcel of real property located at located at 1395 Commerce

Way, Attleboro, MA 02703. Swim’s long-term business plans include the

construction and operation of a first-class aquatics center.

     8.       NESV Tennis, LLC (“Tennis”) is a Delaware limited liability

company. Tennis owns a 19.7-acre parcel of real property located at located at 1395

Commerce Way, Attleboro, MA 02703. Tennis’s long-term business plans include

the construction and operation of a premier tennis facility.

     9.       NESV Land East, LLC (“Land East”) is a Delaware limited liability

company. Land East owns a 35-acre parcel of real property located at located at

1395 Commerce Way, Attleboro, MA 02703. Land East’s business plan includes,

subject to obtaining applicable zoning variances, selling its land to a developer or

developers for large scale commercial (e.g. warehouse or distribution facilities) or

residential use.

                                          4
 Case 21-11226      Doc 2   Filed 08/26/21 Entered 08/26/21 20:02:09      Desc Main
                              Document     Page 5 of 10



      10.      NESV Field, LLC (“Field”) is a Delaware limited liability company.

Field owns a 21.7-acre parcel of real property located at located at 1395 Commerce

Way, Attleboro, MA 02703. Field’s long-term business plans include the

construction and operation of the field house.

      11.      NESV Hotel, LLC (“Hotel”) is a Delaware limited liability company.

Tennis owns a 9.2-acre parcel of real property located at located at 1395 Commerce

Way, Attleboro, MA 02703. Hotel’s long-term business plans include the

construction and operation of either a sports facility ancillary to the Village or a

self-storage facility.

      12.      NESV Land, LLC (“Land”) is a Delaware limited liability company.

Land owns a 34.5-acre parcel of real property located at located at 1395 Commerce

Way, Attleboro, MA 02703. Like Land East, Land’s long-term business plan

includes, subject to obtaining applicable zoning variances, selling its land to a

developer or developers for large scale commercial or residential use.

       C.     Events Precipitating The Bankruptcy Filings.

       13.    As described in the forthcoming Affidavit of Stuart Silberberg in

Support of the First Day Motions and Applications, the Debtors’ bankruptcy

filings were precipitated primarily by the foreclosure sale noticed by the alleged

holder of the Debtors’ senior secured debt, SHS ACK, LLC (“SHS”), which in

December 2020 allegedly acquired that debt from HarborOne Bank.

       14.    The Debtors’ operations and ability to complete the development of



                                          5
     Case 21-11226     Doc 2     Filed 08/26/21 Entered 08/26/21 20:02:09             Desc Main
                                   Document     Page 6 of 10



    the Village also have been hampered by litigation (the “CSM Litigation”) with

    the contractor who built the Rink, Construction Source Management, LLC

    (“CSM”), and its principal, John C. Kelly (“Kelly”), as well as by the COVID-19

    pandemic, which caused the Rink to be shut down for approximately four months

    and has caused other operational challenges and restrictions since February

    2020. Early 2021 saw Ice’s fortunes improve substantially, however, as its

    revenues and bookings have trended steadily upwards.

           15.   Prior to the Petition Date, the Debtors had extensive discussions

    with SHS about restructuring the loans to reflect the Debtors’ current operating

    position, and the downturn in Ice’s revenue due to the pandemic. SHS declined

    to restructure the loans on terms acceptable to the Debtors, 2 and instead elected

    to foreclose, forcing the Debtors to file these bankruptcy proceedings in order to

    preserve the value of their assets and their opportunity to reorganize and

    restructure the loans.

                                   RELIEF REQUESTED

          16.    Federal Rule of Bankruptcy Procedure 1015(b) provides that if

    two or more petitions are pending in the same court by or against a debtor

    and an affiliate, "the court may order a joint administration of the estates."



2 One of the primary obstacles to a consensual restructuring has been HarborOne’s improper
December 2020 application of the default rate of interest to the Debtors’ obligations under the loan
documents, retroactive to nearly three years earlier, thereby artificially inflating the amounts
allegedly owed by the Debtors by millions of dollars. SHS, which appears to have acquired the loans
immediately after HarborOne’s imposition of the default rate, has maintained that it is entitled to
receive all of the default interest.

                                                  6
  Case 21-11226       Doc 2    Filed 08/26/21 Entered 08/26/21 20:02:09           Desc Main
                                 Document     Page 7 of 10



          17.   MLBR 1015-l(a) provides that "the court shall grant the motion

 for joint administration if it is likely to ease the administrative burden on the

 parties and the court."

          18.   Pursuant to MLBR 1015-1(c), a motion for joint administration

 “shall be treated as an emergency motion and shall be allowed effective upon

 filing, subject to reconsideration” if filed contemporaneously with the debtors’

 petitions.

          19.   By this Motion, the Debtors seek entry of an order authorizing

 joint administration of these chapter 11 cases for procedural purposes only.

 The Debtors request that the Court maintain one file and one docket for all of

 the jointly administered cases under the case number assigned to NESV Ice,

 LLC and that these cases be administered under the following consolidated

 caption:

                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE DISTRICT OF MASSACHUSETTS
                              (EASTERN DIVISION)

 In re:
                                                            Chapter 11
 NESV ICE, LLC, et al.1,                                    Case No. 21-11226

          Debtors.                                          Jointly Administered


1 The Debtors in these chapter 11 cases, along with the last four digits of each debtor’s tax

identification number, are as follows: NESV Ice, LLC (“Ice”) (1262), NESV Swim, LLC (“Swim”)
(5919), NESV Tennis, LLC (“Tennis”) (6937), NESV Land East, LLC (“Land East”) (4138), NESV
Field, LLC (“Field’) (5539), NESV Hotel, LLC (“Hotel”) (9151), and NESV Land, LLC (“Land”)
(2353).




                                               7
 Case 21-11226     Doc 2    Filed 08/26/21 Entered 08/26/21 20:02:09       Desc Main
                              Document     Page 8 of 10



       20.    Joint administration of the Debtors' cases is appropriate. The

Debtors share a common corporate parent and substantial commonality in their

limited bodies of creditors. Each Debtor is an obligor on the loans that gave rise

to the threatened foreclosures that precipitated the filing of these cases. The

real property owned by each Debtor collectively forms a contiguous body of

property on much of which the Village is to be further developed.

       21.    The Debtors expect to file notices, applications, motions, and other

pleadings and orders that are applicable to all Debtors. Indeed, the Debtors other

than Ice have only a handful of creditors, all of which they share with Ice.

       22.    Joint administration will permit all parties in interest to include all

of the Debtors' respective cases in a single caption on the documents that will be

filed and served in these cases. Joint administration will also enable parties in

interest in each case to remain informed of the various matters before the Court

in all of the cases and will enable all of the Debtors to utilize a single creditor

service list, eliminating duplication.

      23.     Joint administration will permit the Clerk of the Court to utilize a

single general docket for these cases and combine notices to creditors of all of the

Debtors' respective estates and other parties in interest. Joint administration

will also simplify the supervision of the administrative aspects of the Chapter 11

Cases by the Court and the Office of the United States Trustee.

      24.    The entry of an order of joint administration will significantly reduce



                                           8
 Case 21-11226      Doc 2    Filed 08/26/21 Entered 08/26/21 20:02:09     Desc Main
                               Document     Page 9 of 10



the number of pleadings that otherwise would be filed with the Clerk of this Court,

render the completion of various administrative tasks less costly, and minimize the

number of unnecessary delays.

      25.     The Debtors are not aware of any facts that would give rise to actual

or potential conflicts of interest caused by joint administration. The Debtors are

not seeking substantive consolidation of their Chapter 11 cases through this

motion. The rights of the creditors of each of the Debtors will not be adversely

affected nor prejudiced by the entry of an order directing joint administration.

       26.    To the extent that proofs of claim are required to be filed against

the Debtors, each creditor will be entitled, and required, to file a claim against

the particular estate that is indebted to such creditor (unless substantive

consolidation is otherwise requested and granted). Should this Motion be

allowed, each of the Debtors will keep separate and account for the assets and

liabilities of each of their respective estates.

       27.    For all of the foregoing reasons, the Debtors respectfully request

that the Court enter an Order providing for the joint administration of the

Debtors' cases. The Debtors believe that joint administration of the respective

Debtors' estates is warranted and will ease the administrative burden for the

Court and the parties.

                                        NOTICE

       28.    Notice of this Motion will be given to: (a) the Office of the United

States Trustee for the District of Massachusetts; (b) SHS; (c) Ashcroft Sullivan
                                            9
  Case 21-11226    Doc 2   Filed 08/26/21 Entered 08/26/21 20:02:09       Desc Main
                            Document     Page 10 of 10



Sports Village Lender, LLC; (d) the creditors holding the twenty (20) largest

claims against each Debtor’s estate; (e) any party requesting notice in these

Chapter 11 cases; and (f) all known taxing authorities that have claims against

the Debtors. In light of the relief requested herein, the Debtors submit that no

other or further notice is required.

       WHEREFORE, the Debtors respectfully request the entry of an order: (a)

authorizing the joint administration of the Debtors' Chapter 11 cases, (b)

designating Ice’s Chapter 11 case (In NESV Ice, LLC, No. 21-11226) as the lead

case, and (c) granting such other and further relief as the Court deems

appropriate.



                                       Respectfully Submitted,

                                       NESV Ice, LLC, NESV Swim, LLC, NESV
                                       Tennis, LLC, NESV Land East, LLC, NESV
                                       Field, LLC, NESV Hotel, LLC, and NESV
                                       Land, LLC


                                       By their attorneys,


                                        /s/ Joseph M. Downes III
                                       Joseph M. Downes III (BBO No. 655853)
                                       William S. McMahon (BBO No. 651832)
                                       Downes McMahon LLP
                                       215 Lewis Wharf
                                       Boston, MA 02110
                                       (617) 600-6430
                                       jdownes@dmlawllp.com
Dated: August 26, 2021



                                         10
